      Case 1:18-cv-05141-JPB-AJB Document 77 Filed 03/13/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

William R. Hall, Jr., individually        )
and as a representative of the classes,   )
                                          )
                    Plaintiff,            )
v.                                        )   No. 1:18-cv-05141-JPB-AJB
                                          )
TransUnion Rental Screening               )
Solutions, Inc.                           )
                 Defendant.               )

           JOINT STATUS REPORT AND MOTION REGARDING
                SUSPENSION OF CERTAIN DEADLINES

      Plaintiff William R. Hall, Jr. (“Plaintiff”) and Defendant TransUnion Rental

Screening Solutions, Inc. (“Defendant”) provide the following status report to the

Court pursuant to the Court’s December 13, 2019 order suspending certain

deadlines (ECF No. 69), and respectfully move for entry of an order continuing the

suspension of the deadlines for expert discovery and the filing of Plaintiff’s Rule

23 motion for class certification.

      1.     As the parties informed the Court in their last Joint Report, ECF No.

74, they agreed that Plaintiff would again depose the employee of Defendant who

was primarily responsible for the data sample export, and meet and confer

regarding a further sample. The parties have done that, and this week Defendant
      Case 1:18-cv-05141-JPB-AJB Document 77 Filed 03/13/20 Page 2 of 4




produced to Plaintiff a data sample resulting from a review of one week of data

from two of Defendant’s products.

      2.     The parties have reviewed this additional data sample, and conducted

further discussions.

      3.     However, the parties need more time to work out the precise scope of

the data export to be produced, as well as for Plaintiff to consider Defendant’s

proposal for discovery cost-sharing.

      4.     Accordingly, the parties jointly request that the deadlines for expert

reports and for Plaintiff’s motion for class certification continue to be suspended.

      5.     The parties further request that they be granted leave to file an

additional status report and propose new deadlines for filing of a motion to compel

and/or motion for protective order (if necessary), class certification motion practice

and expert disclosures on or before April 20, 2020. (A proposed order is attached.)



Dated: March 13, 2020                         Respectfully submitted,

/s/ Joseph C. Hashmall                        /s/ Michael O’Neil (by permission)

E. Michelle Drake, SBN 229202                 Robert B. Remar, SBN 600575
Joseph C. Hashmall (pro hac vice)             Joshua P. Gunnemann, SBN 152250
BERGER MONTAGUE PC                            Cameron B. Roberts, SBN 599839
43 SE Main St., Suite 505                     ROGERS & HARDIN LLP
Minneapolis, MN 55414                         229 Peachtree Street, N.E.
T: (612) 594-5999                             2700 International Tower

                                          2
     Case 1:18-cv-05141-JPB-AJB Document 77 Filed 03/13/20 Page 3 of 4




F: (612) 584-4470                       Atlanta, GA 30303
emdrake@bm.net                          T: (404) 522-4700
jhashmall@bm.net                        F: (404) 525-2224
                                        rremar@rh-law.com
Gary B. Andrews, Jr., SBN 019375        jgunnemann@rh-law.com
Blake Andrews Law Firm, LLC             croberts@rh-law.com
1831 Timothy Dr.
Atlanta, GA 30329                       Michael O’Neil (pro hac vice)
T: (770) 828-6225                       Albert E. Hartmann (pro hac vice)
blake@blakeandrewslaw.com               REED SMITH LLP
                                        10 South Wacker Drive, 40th Fl.
Counsel for Plaintiff                   Chicago, IL 60606
                                        T: (312) 20701000
                                        Michael.oneil@reedsmith.com
                                        ahartmann@reedsmith.com

                                        Counsel for Defendant




                                    3
      Case 1:18-cv-05141-JPB-AJB Document 77 Filed 03/13/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that on March 13, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to all counsel of record.

                                           /s/ Joseph C. Hashmall
                                           E. Michelle Drake, SBN 229202
                                           Joseph C. Hashmall (pro hac vice)
                                           BERGER MONTAGUE PC
                                           43 SE Main St, Suite 505
                                           Minneapolis, MN 55414
                                           Tel.: 612.594.5999
                                           Fax: 612.584.4470
                                           Email: emdrake@bm.net
                                                   jhashmall@bm.net

                                           Gary B. Andrews, Jr., SBN 019375
                                           Blake Andrews Law Firm, LLC
                                           1831 Timothy Dr.
                                           Atlanta, GA 30329
                                           Tel.: 770.828.6225
                                           Email: blake@blakeandrewslaw.com

                                           Counsel for Plaintiff




                                           4
